The following memorandum was filed April 27, 1937:
Per Curiam
{on motion for rehearing). The defendant calls our attention to an error in the statement of facts which should be corrected. In the statement of facts appears the following:
“Prior to April 15, the plaintiff had caused the stock to be registered in the name of Rechel & Company. Thereafter, from time to time, plaintiff contends that it sold and disposed of all the stock left with it as collateral to,the note and accounted for the same.”
This statement is stricken and in lieu thereof the following is substituted:
“The plaintiff caused the stock to be transferred to' Rechel & Company, its agent, which held the stock for the plaintiff. Plaintiff contends that it sold and disposed of all the stock left with it as collateral to the note and accounted for the same, the stock being transferred by Rechel & Company to the several purchasers.”
The material question in the case was not the time when the stock was transferred. The transfer of the stock to purchasers was merely a completion of the sale. Whether the stock was transferred to Rechel & Company for pur*588poses of transfer to purchasers before or after the sale is, so far as we are able to see, immaterial.
To the cases .cited by the defendant to support the proposition that the transfer amounted to a conversion should be added Kugel v. Riedell (1931), 9 N. J. Misc. 360, 154 Atl. 401.
Motion for rehearing denied without costs.